Citation Nr: 1003862	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to 
December 1981 and from January 1982 to October 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part denied 
entitlement to an increased rating in excess of 10 percent 
for the Veteran's service-connected right knee condition.

In August 2008, the Veteran withdrew his request for a 
hearing in accordance with 38 C.F.R. § 20.704(d) (2009).

In July 2009, the Board remanded the issue for additional 
development.  The claim has been returned to the Board. 



FINDING OF FACT

The Veteran's right knee disability is manifested by 
osteoarthritis with chondrocalcinosis, significant pain, and 
noncompensable limitation of flexion and extension without 
instability.



CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
§ 4.71(a), Diagnostic Codes 5003, 5010, 5260, 5061 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court had also held that at a minimum, adequate VCAA 
notice in an increased rating claim required that VA notify 
the claimant that, to substantiate such a claim: 1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; 2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and 4) the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2).  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009).  

The generic first, third, and fourth elements of the 
veteran's court's decision were not disturbed by the Federal 
Circuit's decision.  Nevertheless, the Veteran received 
notice consistent with Vazquez in June 2008.  

In a letter issued in April 2008, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for increased 
rating.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  He was 
informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Veteran was instructed to 
provide evidence in his possession by the April 2008 letter. 

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the April 2008 letter.  



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in October 
2009 for his right knee disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased rating for traumatic arthritis of the right knee

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010 
(2009).

Limitation of flexion and extension of a knee is rated under 
the criteria contained in 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5260, 5261 (2009).  

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for extension limited to 20 degrees.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5261.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II 
(2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, flare-ups, or pain.  
Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998).

The General Counsel has also held that separate rating can be 
provided for limitation of knee extension and flexion that is 
compensable under DC 5260 or 5261.  VAOPGCPREC 9-2004; 69 
Fed. Reg. 59,990 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran was originally granted service connection for 
traumatic arthritis of the right knee in an August 1995 
rating decision, where he was assigned a 10 percent 
evaluation effective May 22, 1995.  The 10 percent evaluation 
contemplated the presence of a traumatic arthritis with 
noncompensable limitation of motion.  See 38 C.F.R. § 
4.71(a), Diagnostic Codes 5003, 5010, 5260 (2009).

A January 2008 VA outpatient treatment note shows that the 
Veteran reported "minimal" ongoing problems with his right 
knee locking and pain with kneeling.  In February 2008, the 
Veteran showed mild swelling and minimal fluid with normal 
range of motion and tenderness on palpation.  He underwent a 
knee arthrocentesis during that visit which produced thick 
yellowish fluid.  The treatment provider noted in an addendum 
that X-rays showed loose bodies but the Veteran had not yet 
experienced actual locking of the right knee. 

The Veteran received a VA examination in April 2008 wherein 
he described significant improvement since the fluid 
aspiration in February 2008.  The Veteran's main complaint 
was of right knee joint pain in the morning that he described 
as a stiff pressure as well as daily symptoms of right knee 
swelling, instability, fatigability, and lack of endurance 
that was worse with repetitive activities such as walking.  
He reported no history of falls, right knee dislocation or 
subluxation and there was no inflammatory arthritis or 
constitutional symptoms.  The Veteran reported that he was 
independent with activities of daily living and was able to 
work full time in a light functional level.  

Upon physical examination, the Veteran was noted to walk with 
an antalgic gait and reported use of a cane about once per 
month.  He was able to walk on heels and toes normally but 
had significant difficulty attempting to perform a squat with 
the right knee.  There was no crepitus or clicking of the 
right patella joint on flexion and extension, no increased 
temperature or swelling, and no weakness.  The bilateral knee 
joint medial and lateral menisci were stable with negative 
McMurray's test, no abnormal shoe wear, no impairment in 
lower extremity sensory function and a negative Romberg test.

During the April 2008 examination, the Veteran demonstrated 
flexion to 100 degrees and full extension that was not 
further limited by pain on repetition.  The bilateral medial 
and lateral collateral ligaments in each knee were stable.  
Posterior cruciate ligaments were stable with no motion at 30 
and 90 degrees.  X-rays from February of that year were noted 
to show significant patellofemoral joint disease with loose 
bodies and chondrocalcinosis.  The examiner diagnosed right 
knee trauma with patellar resection during active service 
resulting in significant right knee patellofemoral joint 
disease with loose bodies.  

Private treatment notes from June to September 2009 
demonstrated right knee flexion to about 95 degrees and a 
lack of about 8 degrees of extension.  No collateral ligament 
instability was shown and the Steinmann test as well as 
anterior and posterior drawer tests was negative.  X-rays of 
the right knee showed arthritis throughout the knee, 
especially within the patella, with a lateral tilt.  The 
Veteran was given a round of injections for pain and opted 
against undergoing an MRI once the injections were found to 
be ineffective.  

The Veteran received a second VA examination in October 2009 
where he continued to report right knee pain with flare-ups 
of pain he rated as a nine out of ten every other day.  The 
Veteran reported having difficulty getting into a car, mowing 
his lawn, and climbing stairs; and stated that he worked 
part-time as a gas station attendant.  

The Veteran showed flexion of the right knee to 110 degrees 
with pain beginning at 103 degrees and full extension.  
Moderate crepitus was noted on repetitive motion and the 
Veteran was unable to complete toe walk or bear weight solely 
on his right leg due to weakness in his right leg.  The 
Veteran was not further limited by fatigue, lack of 
endurance, weakness, or incoordination and no instability was 
found.  The VA examiner diagnosed osteoarthritis of the right 
knee with chondrocalcinosis, subjective complaints of pain in 
the right knee, and moderate to severe functional loss or 
limitations.  

The evidence of record demonstrates that the most severe 
range of motion finding was 95 degrees of active flexion 
noted at the June 2009 private knee examination.  No 
additional limitation of motion beyond 95 degree flexion was 
found with repetitive use at the examinations and there was 
no additional limitation attributable to functional factors.

This evidence shows that the Veteran has consistently been 
found to have right knee flexion that was well beyond 45 
degrees, as would be required for a 10 percent rating under 
Diagnostic Code 5260.  Even with consideration of functional 
factors he has retained flexion to at least 95 degrees.

In addition the Veteran has not been found to have limitation 
of extension to 10 degrees, as would be necessary for a 10 
percent rating under Diagnostic Code 5261.  Again, even with 
consideration of functional factors, the Veteran's most 
severe limitation of extension was to 8 degrees.

As noted above, separate evaluations may be assigned for 
instability or subluxation under Diagnostic Code 5257.  At 
the April 2008 and October 2009 examinations, no medial or 
lateral instability was found.  The Veteran's private and VA 
treatment provider have also not reported any instability or 
subluxation.  The treatment records do not document any 
complaints of instability or subluxation and the examination 
reports show that there was no history of knee dislocation or 
subluxation.  Therefore, a separate evaluation for 
instability or subluxation is not warranted.

While the General Counsel has held that separate ratings can 
be provided for compensable limitation of flexion and 
extension, separate ratings can not be provided for 
noncompensable limitation.  Under Diagnostic Code 5003 and 
5010, a single 10 percent evaluation is assigned for 
limitation of motion around a major joint, but there is no 
regulatory provision permitting separate ratings for 
noncompensable limitations in multiple plains around a single 
major joint.  Therefore, separate ratings for limitation of 
extension and flexion are not warranted.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
basis to assign higher schedular rating.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Veteran has reported that the knee disability has forced 
him to discontinue his employment as a carpenter.  This 
contention potentially raises the question of entitlement to 
an extraschedular rating.  The Veteran's right knee 
disability is manifested by limitation of motion and pain 
without instability.  These manifestations are contemplated 
in the rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disability and referral 
for consideration of extraschedular rating is, therefore, not 
warranted.

TDIU

The Court has held that a total disability rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).    

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

A TDIU claim may be granted where the schedular rating is 
less than total and the service connected disabilities 
preclude a veteran from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  VA regulations establish objective and 
subjective standards for an award of TDIU.  When a veteran's 
schedular rating is less than total (for a single or 
combination of  disabilities), a total rating may nonetheless 
be assigned where a veteran has a single service-connected 
disability that is rated as 60 percent disabling or more; or 
when there are two or more disabilities, at least one 
disability is rated at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  For the purpose of one 60 
percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology will 
be considered as one disability.  See 38 C.F.R. § 4.16(a).

If these percentage requirements are not met, but a veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The Veteran's only service-connected disability is traumatic 
arthritis of the right knee, rated 10 percent disabling.  
While the Veteran has reported that the right knee disability 
prevents him from engaging in employment as a carpenter, the 
record does not contain evidence of unemployability.  The 
April 2008 VA examiner stated that the Veteran was capable of 
full-time employment in a light functional level occupation.  

During the October 2009 VA examination, the Veteran reported 
that he was working as a gas station attendant 33 hours per 
week.  Marginal employment will not be considered gainful 
employment.  38 C.F.R. § 4.16(a).  Marginal employment is 
defined as employment paying less than the poverty rate for 
one person as specified by the United States Census Bureau.  
In 2008 the poverty rate for one person was $10,991.  U.S. 
Census Bureau, 
www.census.gove/hhes/www/povety/threshld/thresh08.html.  That 
year, the minimum wage in Connecticut was $7.65 per hour.  
Connecticut Department of Labor, 
www.ctdol.state.ct.us/coomuic/2008-12/jan1.htm.  Assuming 
that the Veteran was making no more than the minimum wage and 
worked 50 weeks, his income would have been $12,622.50.  The 
Veteran has not reported, and there is no other evidence, 
that he is unemployed, is unable to obtain or retain gainful 
employment, or that his service-connected disability causes 
him to be unemployable. 

For these reasons, further consideration of entitlement to 
TDIU is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3, 4.7.


ORDER

Entitlement to an increased rating for traumatic arthritis of 
the right knee is denied.   


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


